Citation Nr: 1426650	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-24 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran served on the Army National Guard and had active duty service from November 1992 to March 1993 and from November 2003 and April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified at a hearing in Washington, D.C., before the undersigned Veterans Law Judge in October 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 


FINDING OF FACT

The Veteran has sleep apnea that manifested during a period of active duty service.



CONCLUSION OF LAW

The Veteran's sleep apnea was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed that he developed sleep apnea during his military service, and he has submitted statements from his wife and a fellow service member attesting to his symptomatology during his deployment and thereafter.  

In addition, a March 2005 post-deployment assessment documented the Veteran's report that he felt tired after sleeping.  He was also noted as having difficulty sleeping in October 2005, which was approximately five months after his period of active duty.  Subsequent treatment records show that he was diagnosed with mild obstructive sleep apnea in November 2006 following a sleep study.  

A November 2008 VA examiner also stated that the Veteran had symptoms suggestive of sleep apnea for several years, but noted that the disorder was not diagnosed until November 2006.  Such a statement suggests that his sleep apnea had its onset prior to its actual diagnosis.  

There is also a July 2011 memorandum indicating that the Veteran's obstructive sleep apnea occurred during Operation Iraqi Freedom and was incurred in the line of duty.

Based on the foregoing, the Board finds that the Veteran's sleep apnea had its onset in service.  Accordingly, service connection is warranted. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for sleep apnea is granted.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


